DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the liquid crystal display panel of claim 1, in particular the limitations of the liquid crystal display panel comprises a side bond pad disposed on sides of the first substrate and the second substrate and a side of the sealing bezel adhesive layer away from the liquid crystal layer; wherein the side bond pad is in contact with the first transparent conductive layer; the second conductive material is in contact with the first transparent conductive layer and the second transparent conductive layer. The prior art does not disclose or suggest the liquid crystal display panel of claim 7, in particular the limitations of the liquid crystal display panel comprises a side bond pad disposed on sides of the first substrate and the second substrate and a side of the sealing bezel adhesive layer away from the liquid crystal layer; wherein the side bond pad is in contact with the first transparent conductive layer; wherein the first transparent conductive layer is electrically connected to a second common voltage signal line on the chip film through the side bond pad that makes the first common electrode receive a common voltage signal transmitted from the chip on the film. The prior art does not disclose or suggest the method of claim 15, in particular the limitations of preparing a side bond pad in contact with a first transparent conductive layer of the first substrate, attaching a chip on film to a side surface of the liquid crystal display panel 
The closely related prior art, Kim et al. (US 20180173042) discloses (Figs. 1-15F) a liquid crystal display panel, comprising a first substrate (200), a second substrate (100) disposed opposite to the first substrate, and a liquid crystal layer (LC) disposed between the first substrate and the second substrate, wherein a non-display area (PA) of the liquid crystal display panel is provided with a sealing bezel adhesive layer (250) to seal the liquid crystal layer; wherein the first substrate comprises a first base substrate (210) and a first transparent conductive layer including a first common electrode (230); the second substrate comprises: a second base substrate (110), a gate insulating layer (130), a passivation layer (140), and a second transparent conductive layer (150) disposed on the second base substrate; the liquid crystal display panel comprises a side bond pad (310) disposed on sides of the first substrate and the second substrate and a side of the sealing bezel adhesive layer (250) away from the liquid crystal layer
However, the prior art does not disclose or suggest the liquid crystal display panel of claim 1, in particular the limitations of the liquid crystal display panel comprises a side bond pad disposed on sides of the first substrate and the second substrate and a side of the sealing bezel adhesive layer away from the liquid crystal layer; wherein the side bond pad is in contact with the first transparent conductive layer; the second conductive material is in contact with the first transparent conductive layer and the second transparent conductive layer. Claim 1 is therefore allowed, as are dependent claims 2-6. The prior art does not disclose or suggest the liquid crystal display panel of claim 7, in particular the limitations of the liquid crystal display panel comprises a side bond pad disposed on sides of the first substrate and the second substrate and a side of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/CHARLES S CHANG/Primary Examiner, Art Unit 2871